DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 3/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29, 31, and 32, the claims include that “the epoxy molding compound includes silica filled mold compounds in the range of 10 ppm below glass transition temperature”.  Assuming “ppm” is abbreviated for parts per million, it is not clear how a concentration can be below a temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 9 - 13, and 21 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (US 10,043,924) in view of Nagaya et al. (US 2018/0364095).
	Regarding claim 1, Kaufmann teaches a light sensor comprising (Figure 1A): an epoxy non-optical molding compound 110 (see Column 6, where 110 can be opaque, therefore, non-optical) having a mounting surface (bottom) and a non- mounting surface (top); electrical terminations 102 disposed in a lead frame around a perimeter of the epoxy non-optical molding compound 110 adjacent to the mounting surface; a light sensitive die 104 embedded in the epoxy non-optical molding compound 110; wire bonds 112 embedded in the epoxy non-optical molding compound 110 to electrically connect the light sensitive die 104 to the electrical terminations 102; an optical film 106 attached to the light sensitive die 104, the optical film allowing visible light to pass through to the light sensitive die 104 (Column 4, Line 52 - 56); and a glass layer 108 (glass taught Column 4, Line 31) part of an infrared glass filter (Column 4, Line 37), the IR glass filter 108 attached to the optical film 106 and embedded in the epoxy non-optical molding compound 110 where the exposed surface of the IR glass filter is exposed to ambient light.
Kaufmann does not teach the IR glass filter is coated with an infrared filter on an exposed surface and on a non-exposed surface of the IR glass filter, however, Nagaya et al. teaches (Figure 2A and Paragraph 0279) that a glass filter 120 is coated with an infrared filter 118a/118b on an exposed surface and on a non-exposed surface of the glass filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor of Kaufmann such that the IR glass filter is coated with an infrared filter on an exposed surface and on a non-exposed surface of the glass filter in the manner taught by Nagaya et al. since doing so may improve filtering.
	Regarding claim 2, Kaufmann teaches a thermal die pad 102 (also Column 3, Line 28) embedded in the epoxy molding compound 110 adjacent to the mounting surface of the epoxy molding compound 110 and a die attach film (see Column 3, Line 51 also Column 7, Line 7) attached to the thermal die pad 102, wherein the light sensitive die 104 is attached to the thermal die pad 102 via the die attach film.
	Regarding claim 3, Kaufmann teaches that the glass layer 108 is comprised of a homogenous material (glass is homogenous).
	Regarding claim 4, Kaufmann teaches that the IR glass filter 108 has a footprint smaller than a footprint of the light sensitive die 104, and wherein the optical film 106 is a die attach film.
Regarding claim 5, Kaufmann does not show the claimed features in Figure 1A.  In another embodiment, Kaufmann teaches that the glass filter 108 has a footprint equal to or larger than a footprint of the light sensitive die 104 (Figure 1B), and wherein the optical film 106 is a film over wire material that encapsulates an end of the wire bonds 112 attached to the light sensitive die 104.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor such that the IR glass filter has a footprint equal to or larger than a footprint of the light sensitive die, wherein the optical film is a film over wire material that encapsulates an end of the wire bonds attached to the light sensitive die since doing so would allow one to ensure all of the sensing area is utilized.
Regarding claim 9, Kaufmann teaches an integrated optical filter package comprising (Figure 1A): an epoxy molding compound 110 having a mounting surface (bottom) and a non- mounting surface (top); electrical terminations 102 disposed in a lead frame around a perimeter of the package adjacent to the mounting surface of the epoxy molding compound 110; a light sensitive die 104 embedded in the epoxy molding compound 110; wire bonds 112 embedded in the epoxy molding compound 110 to electrically connect the light sensitive die 104 to the electrical terminations 102; an optical film 106 attached to the light sensitive die 104, the optical film 106 allowing visible light to pass through to the light sensitive die 104 (Column 4, Line 52 - 56); and a glass layer 108 the glass layer forming an IR glass filter (Column 4, Line 37), the IR glass filter 108 attached to the optical film 106 and embedded in the epoxy molding compound 110 where the exposed surface of the IR glass filter 108 is exposed to ambient light.
Kaufmann does not teach the glass layer/filter is coated with an infrared filter on an exposed surface and on a non-exposed surface of the glass filter, however, Nagaya et al. teaches (Figure 2A and Paragraph 0279) that a glass filter 120 is coated with an infrared filter 118a/118b on an exposed surface and on a non-exposed surface of the glass filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor of Kaufmann such that the glass filter 108 is coated with an infrared filter on an exposed surface and on a non-exposed surface of the glass filter in the manner taught by Nagaya et al. since doing so may improve filtering.
Kaufmann further does not teach that the glass layer/filter is made from borosilicate glass.  Nagaya et al. teaches that borosilicate is well known glass to use for IR filters (Paragraph 0316).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer/filter of Kaufmann by using borosilicate as the base material, since borosilicates are well known types of glass, and since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07. 
	Regarding claim 10, Kaufmann teaches a thermal die pad 102 embedded in the epoxy molding compound 110 adjacent to the mounting surface of the epoxy molding compound 110 and a die attach film (see Column 3, Line 51 also Column 7, Line 7) attached to the thermal die pad 102, wherein the light sensitive die 104 is attached to the thermal die pad 102 via the die attach film.
	Regarding claim 11, Kaufmann teaches that the glass layer 108 is comprised of a homogenous material (glass is homogenous).
Regarding claim 12, Kaufmann teaches that the IR glass filter 108 has a footprint smaller than a footprint of the light sensitive die 104, and wherein the optical film 106 is a die attach film.
Regarding claim 13, Kaufmann does not show the claimed features in Figure 1A.  In another embodiment, Kaufmann teaches that the IR glass filter 108 has a footprint equal to or larger than a footprint of the light sensitive die 104 (Figure 1B), and wherein the optical film 106 is a film over wire material that encapsulates an end of the wire bonds 112 attached to the light sensitive die 104.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor such that the glass filter has a footprint equal to or larger than a footprint of the light sensitive die, wherein the optical film is a film over wire material that encapsulates an end of the wire bonds attached to the light sensitive die since doing so would allow one to ensure all of the sensing area is utilized.
	Regarding claim 21, Kaufmann teaches an integrated optical filter package comprising (Figure 1A): a light sensitive die 104 embedded in an epoxy molding compound 110; wire bonds 112 embedded in the epoxy molding compound 110 to electrically connect the light sensitive die 104 to the electrical terminations 102 that extend to at least one external surface of the molding compound 110; an optical film 106 attached to the light sensitive die 104, the optical film 106 allowing visible light to pass through to the light sensitive die 104; and a glass layer 108 forming a glass IR filter 108 (Column 4, Line 37), the glass IR filter 108 attached to the optical film 106 and embedded in the epoxy molding compound 110 where the exposed surface of the glass IR filter 108 is exposed to ambient light.
Kaufmann does not teach the glass filter is coated with an infrared filter on an exposed surface and on a non-exposed surface of the glass filter, however, Nagaya et al. teaches (Figure 2A and Paragraph 0279) that a glass filter 120 is coated with an infrared filter 118a/118b on an exposed surface and on a non-exposed surface of the glass filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor of Kaufmann such that the glass filter is coated with an infrared filter on an exposed surface and on a non-exposed surface of the glass filter in the manner taught by Nagaya et al. since doing so may improve filtering.
Regarding the infrared filter, it is claimed that these are “sputter coated”.  Sputter coating is a well known deposition process.  It should be noted that this is a product-by-process feature.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).
Regarding claim 22, Kaufmann teaches a thermal die pad 102 embedded in the epoxy molding compound 110 and a die attach film (see Column 3, Line 51 also Column 7, Line 7) attached to the thermal die pad 102, wherein the light sensitive die 104 is attached to the thermal die pad 102 via the die attach film.
	Regarding claim 23, Kaufmann teaches that the glass filter 108 is comprised of a homogenous material.
	Regarding claim 24, Kaufmann teaches that the glass filter 108 has a footprint smaller than a footprint of the light sensitive die 104, and wherein the optical film 106 is a die attach film.
	Regarding claim 25, Kaufmann does not teach that the glass layer/filter 108 is made from borosilicate glass.  Nagaya et al. teaches that borosilicate is well known glass to use for IR filters (Paragraph 0316).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer/filter of Kaufmann by using borosilicate as the base material, since borosilicates are well known types of glass, and since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07. 
Regarding claim 26, Kaufmann teaches that the epoxy molding compound 110 is an epoxy non-optical molding compound (see also Column 6, Line 25 where 110 can be opaque).
Regarding claims 27 and 28, Kaufmann in view of Nagaya et al. teaches that the infrared filter is coated onto the glass layer.  Please see claims 1 and 9 above.  Sputter coating is a well known deposition process.  It should be noted that “is sputter coated” is a product-by-process feature.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).
Regarding claims 29, 31, and 32, Kaufmann teaches that the epoxy non-optical mold compound includes silica (Column 5, Line 11).  Please further see rejection under section 112 above.
Regarding claim 30, Kaufmann that the epoxy mold compound 110 is epoxy non-optical mold compound (see also Column 6, Line 25 where 110 can be opaque).

Claims 6 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (US 10,043,924) in view of Nagaya et al. (US 2018/0364095) as applied to claims 1 and 9 above, and further in view of Kelkar et al. (US 2013/0187260).
	Regarding claim 6, Kaufmann teaches that a die attach film attaches the light sensitive die 104 to a thermal pad 102, but not to the electrical terminations.  Kelkar et al. shows (Figure 1B) that a light sensitive die 120 is attached to electrical terminations 104 at each end of the light sensitive die 120 via a die attach film 107.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor of Kaufmann such that the light sensitive die 104 is attached to electrical terminations at each end of the light sensitive die via a die attach film in the manner taught by Kelkar et al. since doing so may decrease the lateral size of the overall device.
Regarding claim 14, Kaufmann teaches that a die attach film attaches the light sensitive die 104 to a thermal pad 102, but not to the electrical terminations.  Kelkar et al. shows (Figure 1B) that a light sensitive die 120 is attached to electrical terminations 104 at each end of the light sensitive die 120 via a die attach film 107.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor of Kaufmann such that the light sensitive die 104 is attached to electrical terminations at each end of the light sensitive die via a die attach film in the manner taught by Kelkar et al. since doing so may decrease the lateral size of the overall device.
Regarding claim 15, Kaufmann teaches that the glass layer 108 is comprised of a homogenous material as glass is a homogenous material.
Regarding claim 16, Kaufmann teaches that the glass filter 108 has a footprint smaller than a footprint of the light sensitive die 104, and wherein the optical film 106 is a die attach film.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (US 10,043,924) in view of Nagaya et al. (US 2018/0364095) and Kelkar et al. (US 2013/0187260) as applied to claim 6 above, and further in view of Yamada et al. (US 5,455,415).
Regarding claim 7, Kaufmann does not teach that a coefficient of thermal expansion of the epoxy non-optical molding compound is tuned to closely match a coefficient of thermal expansion of the IR glass filter and a coefficient of thermal expansion of the lead frame.  Yamada et al. teaches (Column 5, Line 34 - 41) the reduction of the coefficient of thermal expansion of a glass portion, epoxy molding, and lead frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sensor of Kaufmann such that a coefficient of thermal expansion of the epoxy molding compound is nearly equal to a coefficient of thermal expansion of the glass filter and a coefficient of thermal expansion of the lead frame since doing so would reduce cracking.  Please note that the term “nearly equal” is a relative term.  
Regarding claim 8, Kaufmann teaches that the IR glass filter 108 has a footprint smaller than a footprint of the light sensitive die 104, and wherein the optical film is a die attach film.


Response to Arguments
Regarding claim 1, Applicant argues that Kaufmann’s mold layer 110 is not taught to be non-optical or any materials designed for IR filtering or to be IR resistant (Applicant’s Remarks/Argument, 3/16/22, pp. 10 - 12).  Firstly, claim 1 does not include that the epoxy non-optical molding compound is for IR filtering or IR resistant.  Secondly, Kaufmann teaches that the device can include IR filtering (Column 4, Line 37).  Thirdly, Kaufmann teaches that the mold layer 110 can be opaque (Column 6, Line 26), thus the mold layer 110 is non-optical as claimed.
Regarding claim 9, the added feature of “borosilicate” has been addressed above using Nagaya et al.
Regarding claim 21, the feature of “sputter coated” is a product-by-process feature.  Sputter coating is a well-known deposition process.  Applicant appears to argue that Nagaya et al. teaches laminated dielectrics, thus, cannot be sputtered (pp. 20), however, teaching laminates is not teaching against sputtering.  Laminated dielectrics are multiple layers of dielectrics forming a composite dielectric.  It is not clear how a multilayer of dielectrics cannot be formed by sputtering.  Furthermore, “sputter coated” is a product-by-process feature.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).  The claimed device has not been described in a way to differentiate the “sputter coated” structure with that from the structures formed by other types of deposition.
Regarding claims 6 and 14, Applicant argues that the modification on Kaufmann in the manner taught by Kelkar would not reduce the lateral size of the device (pp. 24 and 27).  Figure 1A of Kaufmann shows wirebond 112 reaching to the electrical terminations on carrier 102.  Moving the electrical terminations to the ends of the light sensitive die in the manner of Kelkar, as shown in Figure 1B would allow one to reduce the lateral size of the overall device as the wirebond may not have to reach as far.
Regarding claim 7, Applicant argues that Yamada teaches a glass substrate instead of a glass filter (pp. 29).  The glass substrate 34 of Yamada is analogous to the glass filter 108 of Kaufmann.  The coefficient of thermal expansion does not depend on the size of the glass portion or if the glass portion is embedded in the epoxy molding.  Furthermore, the primary reference Kaufmann already teaches the glass filter embedded in the epoxy molding.  
Applicant’s remarks/arguments regarding claim 8 was found to be persuasive.  Claim 8 does indeed depend on claim 7.  Claim 8 was previously thought to be dependent on claim 6 in error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAHED AHMED/Primary Examiner, Art Unit 2813